Cole, Judge
(Abstract): This appeal for reappraisement of various items of -merchandise concerns the so-called British purchase tax, described in the law of -the United Kingdom entitled, “Finance (No. 2) Act 1940 3 & 4 Geo. 6 Ch. 48.” 'The said tax was held not to be an item to be included in foreign value as defined in section 402 (c) of the Tariff Act of 1930 as amended by the Customs Administra-tive Act of 1938 (19 U. S. C. § 1402 (c)). United States v. Wm. S. Pitcairn Corp., 33 C. C. P. A. 183, C. A. D. 334.
Undisputed facts established that the proper basis for appraisement of the .instant merchandise is export value, section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), and that such statutory values for the articles in question tare the appraised values, less additions made on entry because of advances in ¡similar cases.